Lawrence, Judge:
When these appeals for reappraisement were called for'hearing, there was no appearance on behalf of the appealing party, and counsel for the United States moved for a dismissal of the action. This motion is denied and exception allowed to the moving party.
Under rule 6 of this court, where there is no appearance in a case when it is called “it shall be deemed submitted, and shall be decided by the court on the record as it appears therein.”
I have examined the records in these appeals and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I, therefore, find that the proper value of the merchandise is the value returned by the appraiser.
Judgment will be entered accordingly.